
	
		II
		110th CONGRESS
		1st Session
		S. 2189
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Dodd (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for educational opportunities
		  for all students in State public school systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Bill of
			 Rights.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Findings and purposes.
				TITLE I—ACCESS TO EDUCATIONAL OPPORTUNITY 
				Sec. 101. State public school systems.
				Sec. 102. Fundamentals of educational opportunity.
				TITLE II—STATE ACCOUNTABILITY 
				Sec. 201. State accountability plan.
				Sec. 202. Consequences of failure to meet
				requirements.
				TITLE III—REPORT TO CONGRESS AND THE PUBLIC 
				Sec. 301. Annual report on State public school
				systems.
				TITLE IV—REMEDY 
				Sec. 401. Civil action for enforcement.
				TITLE V—GENERAL PROVISIONS
				Sec. 501. Definitions.
				Sec. 502. Rulemaking.
				Sec. 503. Construction.
			
		3.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)A high-quality, highly competitive
			 education for all students is imperative for the economic growth and
			 productivity of the United States, for its effective national defense, and to
			 achieve the historical aspiration to be one Nation of equal citizens. It is
			 therefore necessary and proper to overcome the nationwide phenomenon of State
			 public school systems that do not meet the requirements of section 101(a), in
			 which high-quality public schools typically serve high-income communities and
			 poor-quality schools typically serve low-income, urban, rural, and minority
			 communities.
				(2)In 2005, the National Academies found in
			 their report Rising Above the Gathering Storm: Energizing and Employing
			 America for a Brighter Economic Future that the inadequate preparation
			 of kindergarten through grade 12 students in science and mathematics, including
			 the significant lack of teachers qualified to teach these subjects, threatens
			 the economic prosperity of the United States. When students do not receive
			 quality mathematics and science preparation in kindergarten through grade 12,
			 they are not prepared to take advanced courses in these subjects at the
			 postsecondary level, leaving the United States with a critical shortage of
			 scientists and engineers—a shortfall being filled by professionals from other
			 countries.
				(3)There exists in the States a significant
			 educational opportunity gap for low-income, urban, rural, and minority students
			 characterized by the following:
					(A)Continuing disparities within States in
			 students’ access to the fundamentals of educational opportunity described in
			 section 102.
					(B)Highly differential educational
			 expenditures (adjusted for cost and need) among school districts within
			 States.
					(C)Radically differential educational
			 achievement among students in school districts within States as measured by the
			 following:
						(i)Achievement in mathematics, reading or
			 language arts, and science on State academic assessments required under section
			 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)) and on the National
			 Assessment of Educational Progress.
						(ii)Advanced placement courses taken.
						(iii)SAT and ACT test scores.
						(iv)Dropout rates and graduation rates.
						(v)College-going and college-completion
			 rates.
						(4)As a consequence of this educational
			 opportunity gap, the quality of a child’s education depends largely upon where
			 the child’s family can afford to live, and the detriments of lower quality
			 education are imposed particularly on—
					(A)children from low-income families;
					(B)children living in urban and rural areas;
			 and
					(C)minority children.
					(5)Since 1785, Congress, exercising the power
			 to admit new States under section 3 of article IV of the Constitution (and
			 previously, the Congress of the Confederation of States under the Articles of
			 Confederation), has imposed upon every State, as a fundamental condition of the
			 State’s admission, that the State provide for the establishment and maintenance
			 of systems of public schools open to all children in such State.
				(6)Over the years since the landmark ruling in
			 Brown v. Board of Education, 347 U.S. 483, 493 (1954), when a unanimous Supreme
			 Court held that the opportunity of an education … , where the State has
			 undertaken to provide it, is a right which must be made available to all on
			 equal terms, courts in 44 States have heard challenges to the
			 establishment, maintenance, and operation of State public school systems that
			 are separate and not educationally adequate.
				(7)In 1970, the Presidential Commission on
			 School Finance found that significant disparities in the distribution of
			 educational resources existed among school districts within States because the
			 States relied too significantly on local district financing for educational
			 revenues, and that reforms in systems of school financing would increase the
			 Nation’s ability to serve the educational needs of all children.
				(8)In 1999, the National Research Council of
			 the National Academy of Sciences published a report entitled Making
			 Money Matter, Financing America’s Schools, which found that the concept
			 of funding adequacy, which moves beyond the more traditional concepts of
			 finance equity to focus attention on the sufficiency of funding for desired
			 educational outcomes, is an important step in developing a fair and productive
			 educational system.
				(9)In 2001, the Executive Order establishing
			 the President’s Commission on Educational Resource Equity declared, A
			 quality education is essential to the success of every child in the 21st
			 century and to the continued strength and prosperity of our Nation. …
			 [L]ong-standing gaps in access to educational resources exist, including
			 disparities based on race and ethnicity. (Exec. Order No. 13190, 66
			 Fed. Reg. 5424 (2001)).
				(10)According to the Secretary of Education, as
			 stated in a letter (with enclosures) from the Secretary to States dated January
			 19, 2001—
					(A)racial and ethnic minorities continue to
			 suffer from lack of access to educational resources, including
			 experienced and qualified teachers, adequate facilities, and
			 instructional programs and support, including technology, as well as … the
			 funding necessary to secure these resources; and
					(B)these inadequacies are particularly
			 acute in high-poverty schools, including urban schools, where many students of
			 color are isolated and where the effect of the resource gaps may be cumulative.
			 In other words, students who need the most may often receive the least, and
			 these students often are students of color..
					(11)In the amendments made by the No Child Left
			 Behind Act of 2001, Congress—
					(A)(i)required each State to establish standards
			 and assessments in mathematics, reading or language arts, and science;
			 and
						(ii)required schools to ensure that all
			 students are proficient in mathematics, reading or language arts, and science
			 not later than 12 years after the end of the 2001–2002 school year, and held
			 schools accountable for the students’ progress; and
						(B)required each State to describe how the
			 State will help local educational agencies and schools to develop the capacity
			 to improve student academic achievement.
					(12)The standards and accountability movement
			 will succeed only if, in addition to standards and accountability, all schools
			 have access to the educational resources necessary to enable students to
			 achieve.
				(13)Raising standards without ensuring access
			 to educational resources may in fact exacerbate achievement gaps and set
			 children up for failure.
				(14)According to the World Economic Forum’s
			 Global Competitiveness Report 2001–2002, the United States ranks last among
			 developed countries in the difference in the quality of schools available to
			 rich and poor children.
				(15)The persistence of pervasive inadequacies
			 in the quality of education provided by State public school systems effectively
			 deprives millions of children throughout the United States of the opportunity
			 for an education adequate to enable the children to—
					(A)acquire the knowledge and skills necessary
			 for responsible citizenship in a diverse democracy, including the ability to
			 participate fully in the political process through informed electoral
			 choice;
					(B)meet challenging student academic
			 achievement standards; and
					(C)be able to compete and succeed in a global
			 economy.
					(16)Each State government has ultimate
			 authority to determine every important aspect and priority of the public school
			 system that provides elementary and secondary education to children in the
			 State, including whether students throughout the State have access to the
			 fundamentals of educational opportunity described in section 102.
				(17)Because a well educated populace is
			 critical to the Nation’s political and economic well-being and national
			 security, the Federal Government has a substantial interest in ensuring that
			 States provide a high-quality education by ensuring that all students have
			 access to the fundamentals of educational opportunity described in section 102
			 to enable the students to succeed academically and in life.
				(b)PurposesThe purposes of this Act are the
			 following:
				(1)To further the goals of the
			 Elementary and Secondary Education Act of
			 1965 (as amended by the No Child Left Behind Act of 2001), by
			 holding States accountable for providing all students with access to the
			 fundamentals of educational opportunity described in section 102.
				(2)To ensure that all students in public
			 elementary schools and secondary schools receive educational opportunities that
			 enable such students to—
					(A)acquire the knowledge and skills necessary
			 for responsible citizenship in a diverse democracy, including the ability to
			 participate fully in the political process through informed electoral
			 choice;
					(B)meet challenging student academic
			 achievement standards; and
					(C)be able to compete and succeed in a global
			 economy.
					(3)To end the pervasive pattern of States
			 maintaining public school systems that do not meet the requirements of section
			 101(a).
				IACCESS TO EDUCATIONAL OPPORTUNITY 
			101.State public school
			 systems
				(a)RequirementsEach State receiving Federal financial
			 assistance for elementary or secondary education shall ensure that the State’s
			 public school system provides all students within the State with an education
			 that enables the students to acquire the knowledge and skills necessary for
			 responsible citizenship in a diverse democracy, including the ability to
			 participate fully in the political process through informed electoral choice,
			 to meet challenging student academic achievement standards, and to be able to
			 compete and succeed in a global economy, through—
					(1)the provision of fundamentals of
			 educational opportunity described in section 102, at adequate or ideal levels
			 as defined by the State under section 201(a)(1)(A) to students at each public
			 elementary school and secondary school in the State;
					(2)the provision of educational services in
			 school districts that receive funds under part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) that are, taken as a whole, at least
			 comparable to educational services provided in school districts not receiving
			 such funds; and
					(3)compliance with any final Federal or State
			 court order in any matter concerning the adequacy or equitableness of the
			 State’s public school system.
					(b)Determinations
			 Concerning State Public School SystemsNot later than October 1 of each year, the
			 Secretary shall determine whether each State maintains a public school system
			 that meets the requirements of subsection (a). The Secretary may make a
			 determination that a State public school system does not meet such requirements
			 only after providing notice and an opportunity for a hearing.
				(c)PublicationThe Secretary shall publish and make
			 available to the general public (including by means of the Internet) the
			 determinations made under subsection (b).
				102.Fundamentals of
			 educational opportunityThe
			 fundamentals of educational opportunity are the following:
				(1)Highly
			 qualified teachers, principals, and academic support personnel
					(A)Highly
			 qualified teachersInstruction from highly qualified teachers
			 in core academic subjects.
					(B)Highly
			 qualified principalsLeadership, management, and guidance from
			 principals who meet State certification standards.
					(C)Highly
			 qualified academic support personnelNecessary additional academic support in
			 reading or language arts, mathematics, and other core academic subjects from
			 personnel who meet applicable State standards.
					(2)Rigorous
			 academic standards, curricula, and methods of instructionRigorous academic standards, curricula, and
			 methods of instruction, as measured by the extent to which each school district
			 succeeds in providing high-quality academic standards, curricula, and methods
			 of instruction to students in each public elementary school and secondary
			 school within the district.
				(3)Small class
			 sizesSmall class sizes, as
			 measured by—
					(A)the average class size and the range of
			 class sizes; and
					(B)the percentage of elementary school classes
			 with 17 or fewer students.
					(4)Textbooks,
			 instructional materials, and suppliesTextbooks, instructional materials, and
			 supplies, as measured by—
					(A)the average age and quality of textbooks,
			 instructional materials, and supplies used in core academic subjects;
			 and
					(B)the percentage of students who begin the
			 school year with school-issued textbooks, instructional materials, and
			 supplies.
					(5)Library
			 resourcesLibrary resources,
			 as measured by—
					(A)the size and qualifications of the
			 library’s staff, including whether the library is staffed by a full-time
			 librarian certified under applicable State standards;
					(B)the size (relative to the number of
			 students) and quality (including age) of the library’s collection of books and
			 periodicals; and
					(C)the library’s hours of operation.
					(6)School
			 facilities and computer technology
					(A)Quality school
			 facilitiesQuality school
			 facilities, as measured by—
						(i)the physical condition of school buildings
			 and major school building features;
						(ii)environmental conditions in school
			 buildings; and
						(iii)the quality of instructional space.
						(B)Computer
			 technologyComputer
			 technology, as measured by—
						(i)the ratio of computers to students;
						(ii)the quality of computers and software
			 available to students;
						(iii)Internet access;
						(iv)the quality of system maintenance and
			 technical assistance for the computers; and
						(v)the number of computer laboratory courses
			 taught by qualified computer instructors.
						(7)Quality
			 guidance counselingQualified
			 guidance counselors, as measured by the ratio of students to qualified guidance
			 counselors who have been certified under an applicable State or national
			 program.
				IISTATE ACCOUNTABILITY 
			201.State accountability
			 plan
				(a)General
			 Plan
					(1)ContentsEach State receiving Federal financial
			 assistance for elementary and secondary education shall annually submit to the
			 Secretary a plan, developed by the State educational agency, in consultation
			 with local educational agencies, teachers, principals, pupil services
			 personnel, administrators, other staff, and parents, that contains the
			 following:
						(A)A description of 2 levels of high access
			 (adequate and ideal) to each of the fundamentals of educational opportunity
			 described in section 102 that measure how well the State, through school
			 districts, public elementary schools, and public secondary schools, is
			 achieving the purposes of this Act by providing children with the resources
			 they need to succeed academically and in life.
						(B)A description of a third level of access
			 (basic) to each of the fundamentals of educational opportunity described in
			 section 102 that measures how well the State, through school districts, public
			 elementary schools, and public secondary schools, is achieving the purposes of
			 this Act by providing children with the resources they need to succeed
			 academically and in life.
						(C)A description of the level of access of
			 each school district, public elementary school, and public secondary school in
			 the State to each of the fundamentals of educational opportunity described in
			 section 102, including identification of any such schools that lack high access
			 (as described in subparagraph (A)) to any of the fundamentals.
						(D)An estimate of the additional cost, if any,
			 of ensuring that the system meets the requirements of section 101(a).
						(E)Information stating the percentage of
			 students in each school district, public elementary school, and public
			 secondary school in the State that are proficient in mathematics, reading or
			 language arts, and science, as measured through assessments administered as
			 described in section 1111(b)(3)(C)(v) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311(b)(3)(C)(v)).
						(F)Information stating whether each school
			 district, public elementary school, and public secondary school in the State is
			 making adequate yearly progress, as defined under section 1111(b)(2) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)).
						(G)(i)For each school district, public elementary
			 school, and public secondary school in the State, information stating—
								(I)the number and percentage of children
			 counted under section 1124(c) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and
								(II)the number and percentage of students
			 described in section 1111(b)(3)(C)(xiii) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311(b)(3)(C)(xiii)).
								(ii)For each such school district, information
			 stating whether the district is an urban, mixed, or rural district (as defined
			 by the National Center for Education Statistics).
							(2)Levels of
			 accessFor purposes of the
			 plan submitted under paragraph (1)—
						(A)in defining basic, adequate, and ideal
			 levels of access to each of the fundamentals of educational opportunity, each
			 State shall consider, in addition to the factors described in section 102, the
			 access available to students in the highest-achieving decile of public
			 elementary schools and secondary schools, the unique needs of low-income, urban
			 and rural, and minority students, and other educationally appropriate factors;
			 and
						(B)the levels of access described in
			 subparagraphs (A) and (B) of paragraph (1) shall be aligned with the
			 challenging academic content standards, challenging student academic
			 achievement standards, and high-quality academic assessments required under the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.).
						(3)InformationThe State shall annually disseminate to
			 parents, in an understandable and uniform format, the descriptions, estimate,
			 and information described in paragraph (1).
					(b)Accountability
			 and Remediation
					(1)AccountabilityIf the Secretary determines under section
			 101(b) that a State maintains a public school system that fails to meet the
			 requirements of section 101(a)(1), the plan submitted under subsection (a)(1)
			 shall—
						(A)demonstrate that the State has developed
			 and is implementing a single, statewide State accountability system that will
			 be effective in ensuring that the State makes adequate yearly progress under
			 this Act (as defined by the State in a manner that annually reduces the number
			 of public elementary schools and secondary schools in the State without high
			 access (as described in subsection (a)(1)(A)) to each of fundamentals of
			 educational opportunity described in section 102);
						(B)demonstrate, based on the levels of access
			 described in paragraph (1) what constitutes adequate yearly progress of the
			 State under this Act toward providing all students with high access to the
			 fundamentals of educational opportunity described in section 102; and
						(C)ensure—
							(i)the establishment of a timeline for that
			 adequate yearly progress that includes interim yearly goals for the reduction
			 of the number of public elementary schools and secondary schools in the State
			 without high access to each of the fundamentals of educational opportunity
			 described in section 102; and
							(ii)that not later than 12 years after the end
			 of the 2005–2006 school year, each public elementary school in the State shall
			 have access to each of the fundamentals of educational opportunity described in
			 section 102.
							(2)RemediationIf the Secretary determines under section
			 101(b) that a State maintains a public school system that fails to meet the
			 requirements of section 101(a)(2), not later than 1 year after the Secretary
			 makes the determination, the State shall include in the plan submitted under
			 subsection (a)(1) a strategy to remediate the conditions that caused the
			 Secretary to make such determination, not later than the end of the second
			 school year beginning after submission of the plan.
					(c)AmendmentsA State may amend the plan submitted under
			 subsection (a)(1) to improve the plan or to take into account significantly
			 changed circumstances.
				(d)DisapprovalThe Secretary may disapprove the plan
			 submitted under subsection (a)(1) (or an amendment to such a plan) if the
			 Secretary determines, after notice and opportunity for hearing, that the plan
			 (or amendment) is inadequate to meet the requirements described in subsections
			 (a) and (b).
				(e)Waiver
					(1)In
			 generalA State may request,
			 and the Secretary may grant, a waiver of the requirements of subsections (a)
			 and (b) for 1 year for exceptional circumstances, such as a precipitous
			 decrease in State revenues, or another circumstance that the Secretary
			 determines to be exceptional, that prevents a State from complying with the
			 requirements of subsections (a) and (b).
					(2)Contents of
			 waiver requestA State that
			 requests a waiver under paragraph (1) shall include in the request—
						(A)a description of the exceptional
			 circumstance that prevents the State from complying with the requirements of
			 subsections (a) and (b); and
						(B)a plan that details the manner in which the
			 State will comply with such requirements by the end of the waiver
			 period.
						202.Consequences of
			 failure to meet requirements
				(a)Interim Yearly
			 Goals
					(1)In
			 generalFor a fiscal year and
			 a State described in section 201(b)(1), the Secretary shall withhold from the
			 State 2.75 percent of funds otherwise available to the State for the
			 administration of Federal elementary and secondary education programs, for each
			 covered goal that the Secretary determines the State is not meeting during that
			 year.
					(2)DefinitionIn this subsection, the term covered
			 goal, used with respect to a fiscal year, means an interim yearly goal
			 described in section 201(b)(1)(C)(i) that is applicable to that year or a prior
			 fiscal year.
					(b)Consequences of
			 NonremediationNotwithstanding any other provision of law,
			 if the Secretary determines that a State required to include a strategy under
			 section 201(b)(2) continues to maintain a public school system that does not
			 meet the requirements of section 101(a)(2) at the end of the second school year
			 described in section 201(b)(2), the Secretary shall withhold from the State not
			 more than 331/3 percent of funds otherwise available to
			 the State for the administration of programs authorized under the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) until the
			 Secretary determines that the State maintains a public school system that meets
			 the requirements of section 101(a)(2).
				(c)Consequences of
			 Noncompliance With Court OrdersIf the Secretary determines under section
			 101(b) that a State maintains a public school system that fails to meet the
			 requirements of section 101(a)(3), the Secretary shall withhold from the State
			 not more than 331/3 percent of funds otherwise available
			 to the State for the administration of programs authorized under the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
				(d)Disposition of
			 Funds Withheld
					(1)DeterminationNot later than 1 year after the Secretary
			 withholds funds from a State under this section, the Secretary shall determine
			 whether the State has corrected the condition that led to the
			 withholding.
					(2)Disposition
						(A)CorrectionIf the Secretary determines under paragraph
			 (1), that the State has corrected the condition that led to the withholding,
			 the Secretary shall make the withheld funds available to the State to use for
			 the original purpose of the funds during 1 or more fiscal years specified by
			 the Secretary.
						(B)NoncorrectionIf the Secretary determines under paragraph
			 (1), that the State has not corrected the condition that led to the
			 withholding, the Secretary shall allocate the withheld funds to public school
			 districts, public elementary schools, or public secondary schools in the State
			 that are most adversely affected by the condition that led to the withholding,
			 to enable the districts or schools to correct the condition during 1 or more
			 fiscal years specified by the Secretary.
						(3)AvailabilityAmounts made available or allocated under
			 subparagraph (A) or (B) of paragraph (2) shall remain available during the
			 fiscal years specified by the Secretary under that subparagraph.
					IIIREPORT TO CONGRESS AND THE PUBLIC 
			301.Annual report on
			 State public school systems
				(a)Annual Report
			 to CongressNot later than
			 October 1 of each year, beginning the year after completion of the first full
			 school year after the date of enactment of this Act, the Secretary shall submit
			 to Congress a report that includes a full and complete analysis of the public
			 school system of each State.
				(b)Contents of
			 ReportThe analysis conducted
			 under subsection (a) shall include the following:
					(1)Public school
			 system informationThe
			 following information related to the public school system of each State:
						(A)The number of school districts, public
			 elementary schools, public secondary schools, and students in the
			 system.
						(B)(i)For each such school district and
			 school—
								(I)information stating the number and
			 percentage of children counted under section 1124(c) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)); and
								(II)the number and percentage of students,
			 disaggregated by groups described in section 1111(b)(3)(C)(xiii) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(3)(C)(xiii)).
								(ii)For each such district, information stating
			 whether the district is an urban, mixed, or rural district (as defined by the
			 National Center for Education Statistics).
							(C)The average per-pupil expenditure (both in
			 actual dollars and adjusted for cost and need) for the State and for each
			 school district in the State.
						(D)Each school district’s decile ranking as
			 measured by achievement in mathematics, reading or language arts, and science
			 on State academic assessments required under section 1111(b)(3) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(3)) and on the National Assessment of
			 Educational Progress.
						(E)For each school district, public elementary
			 school, and public secondary school—
							(i)the level of access (as described in
			 section 201(a)(1)) to each of the fundamentals of educational opportunity
			 described in section 102;
							(ii)the percentage of students that are
			 proficient in mathematics, reading or language arts, and science, as measured
			 through assessments administered as described in section 1111(b)(3)(C)(v) of
			 the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(3)(C)(v)); and
							(iii)whether the school district or school is
			 making adequate yearly progress—
								(I)as defined under section 1111(b)(2) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)); and
								(II)as defined by the State under section
			 201(b)(1)(A).
								(F)For each State, the number of public
			 elementary schools and secondary schools that lack, and names of each such
			 school that lacks, high access (as described in section 201(a)(1)(A)) to any of
			 the fundamentals of educational opportunity described in section 102.
						(G)For the year covered by the report, a
			 summary of any changes in the data required in subparagraphs (A) through (F)
			 for each of the preceding 3 years (which may be based on such data as are
			 available, for the first 3 reports submitted under subsection (a)).
						(H)Such other information as the Secretary
			 considers useful and appropriate.
						(2)State
			 actionsFor each State that
			 the Secretary determines under section 101(b) maintains a public school system
			 that fails to meet the requirements of section 101(a), a detailed description
			 and evaluation of the success of any actions taken by the State, and measures
			 proposed to be taken by the State, to meet the requirements.
					(3)State
			 plansA copy of each State’s
			 most recent plan submitted under section 201(a)(1).
					(4)Relationship
			 between compliance and achievementAn analysis of the relationship between
			 meeting the requirements of section 101(a) and improving student academic
			 achievement, as measured on State academic assessments required under section
			 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)).
					(c)Scope of
			 ReportThe report required
			 under subsection (a) shall cover the school year ending in the calendar year in
			 which the report is required to be submitted.
				(d)Submission of
			 Data to SecretaryEach State
			 receiving Federal financial assistance for elementary and secondary education
			 shall submit to the Secretary, at such time and in such manner as the Secretary
			 may reasonably require, such data as the Secretary determines to be necessary
			 to make a determination under section 101(b) and to submit the report under
			 this section. Such data shall include the information used to measure the
			 State’s success in providing the fundamentals of educational opportunity
			 described in section 102.
				(e)Failure To
			 Submit DataIf a State fails
			 to submit the data that the Secretary determines to be necessary to make a
			 determination under section 101(b) regarding whether the State maintains a
			 public school system that meets the requirements of section 101(a)—
					(1)such State’s public school system shall be
			 deemed not to have met the applicable requirements until the State submits such
			 data and the Secretary is able to make such determination under section 101(b);
			 and
					(2)the Secretary shall provide, to the extent
			 practicable, the analysis required in subsection (a) for the State based on the
			 best data available to the Secretary.
					(f)PublicationThe Secretary shall publish and make
			 available to the general public (including by means of the Internet) the report
			 required under subsection (a).
				IVREMEDY 
			401.Civil action for
			 enforcementA student or
			 parent of a student aggrieved by a violation of this Act may bring a civil
			 action against the appropriate official in an appropriate Federal district
			 court seeking declaratory or injunctive relief to enforce the requirements of
			 this Act, together with reasonable attorney’s fees and the costs of the
			 action.
			VGENERAL PROVISIONS
			501.DefinitionsIn this Act:
				(1)Referenced
			 termsThe terms
			 elementary school, secondary school, local
			 educational agency, highly qualified, core academic
			 subjects, parent, and average per-pupil
			 expenditure have the meanings given those terms in section 9101 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
				(2)Federal
			 elementary and secondary education programsThe term Federal elementary and
			 secondary education programs means programs providing Federal financial
			 assistance for elementary or secondary education, other than programs under the
			 following provisions of law:
					(A)The Individuals with Disabilities Education
			 Act (20 U.S.C. 1400 et seq.).
					(B)Title III of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6801 et seq.).
					(C)The Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1751 et seq.).
					(D)The Child
			 Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
					(3)Public school
			 systemThe term public
			 school system means a State’s system of public elementary and secondary
			 education.
				(4)StateThe term State means each of
			 the several States, the District of Columbia, and the Commonwealth of Puerto
			 Rico.
				502.RulemakingThe Secretary may prescribe regulations to
			 carry out this Act.
			503.ConstructionNothing in this Act shall be construed to
			 require a jurisdiction to increase its property tax or other tax rates or to
			 redistribute revenues from such taxes.
			
